Title: To Thomas Jefferson from William Champe Carter, [on or before 13 April 1795]
From: Carter, William Champe
To: Jefferson, Thomas



Dear Sir
Milton [on or before 13 Apr. 1795]

In consequence of what has passed between us relative to your purchasing a part of my land, I have judged it proper to acquaint you with my arrival in the county. If the terms proposed in my letter from Williamsburgh be such as will meet your acceptance I should wish that our contract might be immediately executed. With respectfull compts. I remain Dr Sir yr. ob Servt

William C. Carter

